*69OPINION OF THE COURT
Memorandum.
Order modified by adding thereto the provision that the acknowledgment of service annexed to defendant’s moving papers is deemed timely filed; as so modified, affirmed without costs.
In this action by a provider to recover assigned first-party no-fault benefits, defendant moved pursuant to CPLR 3211 to dismiss the action without prejudice because plaintiff failed to file the summons with proof of service as required by former section 409 of the New York City Civil Court Act or, in the alternative, for summary judgment dismissing the complaint on the ground that the action was premature since defendant never received the claim forms at issue. In opposition, plaintiff asked for nunc pro tunc relief pursuant to CCA former 411. The Civil Court denied defendant’s motion. This appeal by defendant ensued.
Dismissal of the action without prejudice due to a violation of CCA former 409, which required that a copy of the summons with proof of service be filed within 14 days after service of the summons, is not warranted where, as here, plaintiff requested nunc pro tunc relief (see CCA former 411). Under the circumstances presented, such nunc pro tunc relief should have been granted. Further, while defendant asserts that the action is premature since it never received the claims which are at issue, the affidavit of defendant’s claims examiner was insufficient to establish such assertion as a matter of law (Zuckerman v City of New York, 49 NY2d 557 [1980]; see generally Top Choice Med., P.C. v New York Cent. Mut. Fire Ins. Co., 22 Misc 3d 133[A], 2009 NY Slip Op 50230[U] [App Term, 2d Dept, 11th & 13th Jud Dists 2009]). Accordingly, defendant’s motion was properly denied and the order is modified to provide for nunc pro tunc relief.